 

EXHIBIT 10.20

[ex10_20apg001.jpg] [ex10_20apg001.jpg]




CONVERTIBLE PROMISSORY NOTE

NUUU

San Diego, CA

Miami, FL





FOR VALUE RECEIVED, Rejuvel Bio-Sciences, Inc., a Florida corporation (the
“Issuer” of this Security) with at least 50,000,000 common shares issued and
outstanding, issues this Security and promises to pay to JMJ Financial, a Nevada
sole proprietorship, or its Assignees (the “Investor”) the Principal Sum along
with the Interest Rate and any other fees according to the terms herein.  This
Note will become effective only upon execution by both parties and delivery of
the first payment of Consideration by the Investor (the “Effective Date”).




The Principal Sum is up to $500,000 (five hundred thousand) plus accrued and
unpaid interest and any other fees.  The Consideration is $450,000 (four hundred
fifty thousand) payable by wire (there exists a $50,000 original issue discount
(the “OID”)).  The Investor shall pay $25,000 of Consideration upon closing of
this Note.  The Investor may pay additional Consideration to the Issuer in such
amounts and at such dates as the Investor may choose, however, the Issuer has
the right to reject any of those payments within 5 business days of receipt of
rejected payments.  THE PRINCIPAL SUM DUE TO THE INVESTOR SHALL BE BASED ON THE
CONSIDERATION ACTUALLY PAID BY INVESTOR (PLUS AN APPROXIMATE 10% ORIGINAL ISSUE
DISCOUNT THAT IS BASED ON THE CONSIDERATION ACTUALLY PAID BY THE INVESTOR AS
WELL AS ANY OTHER INTEREST OR FEES) SUCH THAT THE ISSUER IS ONLY REQUIRED TO
REPAY THE AMOUNT FUNDED AND THE ISSUER IS NOT REQUIRED TO REPAY ANY UNFUNDED
PORTION OF THIS NOTE.  The Maturity Date is two years from the Effective Date of
each payment (the “Maturity Date”) and is the date upon which the Principal Sum
of this Note, as well as any unpaid interest and other fees, shall be due and
payable.  The Conversion Price is 62% of the lowest trade price in the 25
trading days previous to the conversion (In the case that conversion shares are
not deliverable by DWAC an additional 10% discount will apply; and if the shares
are ineligible for deposit into the DTC system and only eligible for Xclearing
deposit an additional 5% discount shall apply; in the case of both an additional
cumulative 15% discount shall apply).  Unless otherwise agreed in writing by
both parties, at no time will the Investor convert any amount of the Note into
common stock that would result in the Investor owning more than 4.99% of the
common stock outstanding.




1.

Interest and Repayment.  A one-time Interest charge of 12% shall be applied to
the Principal Sum.  The Interest is in addition to the OID, and that OID remains
payable regardless of time and manner of payment by the Issuer.  The Issuer may
repay a payment of Consideration under this Note (i) at any time on or before 90
days from its Effective Date in an amount equal to 110% of the Principal Sum
being repaid plus all accrued and unpaid interest, OID, liquidated damages, fees
and other amounts due on such Principal Sum, or (ii) at any time after 90 days
after its Effective Date and on or before 179 days after its Effective Date in
an amount equal to 140% of the sum of the Principal Sum being repaid plus all
accrued and unpaid interest, OID, liquidated damages, fees and other amounts due
on such Principal Sum.  The Issuer may not repay any payment of Consideration
after 179 days after its Effective Date prior to its Maturity Date without
written approval from the Investor.




2.

Conversion. The Investor has the right, at any time after the Effective Date, at
its election, to convert all or part of the outstanding and unpaid Principal Sum
and accrued interest (and any other fees) into shares of fully paid and
non-assessable shares of common stock of the Issuer as per this conversion
formula:  Number of shares receivable upon conversion equals the dollar
conversion amount divided by the Conversion Price.  Conversions may be delivered
to the Issuer by method of the Investor’s choice (including but not limited to
email, facsimile, mail, overnight courier, or personal delivery), and all
conversions shall be cashless and not require further payment from the Investor.
 If no objection is delivered from the Issuer to the Investor regarding any
variable or calculation of the conversion notice within 24 hours of delivery of
the conversion notice, the Issuer shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto.  The Issuer shall deliver the shares from any
conversion to the Investor (in any name directed by the Investor) within 3
(three) business days of conversion notice delivery.




3.

Conversion Delays.  If the Issuer fails to deliver shares in accordance with the
timeframe stated in Section 2, the Investor, at any time prior to selling all of
those shares, may rescind any portion, in whole or in part, of that particular
conversion attributable to the unsold shares and have the rescinded conversion
amount returned to the Principal Sum with the rescinded conversion shares
returned to the Issuer (under the Investor’s and the Issuer’s expectations that
any returned conversion amounts will tack back to the original date of the
Note).  In addition, for each conversion, in the event that shares are not
delivered by the fourth business day (inclusive of the day of conversion), a
penalty of $2,000 per day will be assessed for each day after the third business
day (inclusive of the day of the conversion) until share delivery is made; and
such penalty will be added to the Principal Sum of the Note (under the
Investor’s and the Issuer’s expectations that any penalty amounts will tack back
to the original date of the Note).




4.

Reservation of Shares.  At all times during which this Note is convertible, the
Issuer will reserve from its authorized and unissued Common Stock to provide for
the issuance of Common Stock upon the full conversion of this Note.  The Issuer
will at all times reserve at least 10,000,000 shares of Common Stock for
conversion.




5.

Piggyback Registration Rights.  The Issuer shall include on the next
registration statement the Issuer files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note.  Failure





--------------------------------------------------------------------------------

to do so will result in liquidated damages of 25% of the outstanding principal
balance of this Note, but not less than $25,000, being immediately due and
payable to the Investor at its election in the form of cash payment or addition
to the balance of this Note.




6.

Terms of Future Financings.  So long as this Note is outstanding, upon any
issuance by the Issuer or any of its subsidiaries of any security with any term
more favorable to the holder of such security or with a term in favor of the
holder of such security that was not similarly provided to the Investor in this
Note, then the Issuer shall notify the Investor of such additional or more
favorable term and such term, at the Investor’s option, shall become a part of
the transaction documents with the Investor.  The types of terms contained in
another security that may be more favorable to the holder of such security
include, but are not limited to, terms addressing conversion discounts,
conversion lookback periods, interest rates, original issue discounts, stock
sale price, private placement price per share, and warrant coverage.




7.

Default.  The following are events of default under this Note: (i) the Issuer
shall fail to pay any principal under the Note when due and payable (or payable
by conversion) thereunder; or (ii) the Issuer shall fail to pay any interest or
any other amount under the Note when due and payable (or payable by conversion)
thereunder; or (iii) a receiver, trustee or other similar official shall be
appointed over the Issuer or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; or (iv) the Issuer shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (v) the Issuer
shall make a general assignment for the benefit of creditors; or (vi) the Issuer
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (vii) an involuntary proceeding shall be commenced or
filed against the Issuer; or (viii) the Issuer shall lose its status as “DTC
Eligible” or the Issuer’s shareholders shall lose the ability to deposit (either
electronically or by physical certificates, or otherwise) shares into the DTC
System; or (ix) the Issuer shall become delinquent in its filing requirements as
a fully-reporting issuer registered with the SEC; or (x) the Issuer shall fail
to meet all requirements to satisfy the availability of Rule 144 to the Investor
or its assigns including but not limited to timely fulfillment of its filing
requirements as a fully-reporting issuer registered with the SEC, requirements
for XBRL filings, and requirements for disclosure of financial statements on its
website.




8.

Remedies.  In the event of any default, the outstanding principal amount of this
Note, plus accrued but unpaid interest, liquidated damages, fees and other
amounts owing in respect thereof through the date of acceleration, shall become,
at the Investor’s election, immediately due and payable in cash at the Mandatory
Default Amount.  The Mandatory Default Amount means the greater of (i) the
outstanding principal amount of this Note, plus all accrued and unpaid interest,
liquidated damages, fees and other amounts hereon, divided by the Conversion
Price on the date the Mandatory Default Amount is either demanded or paid in
full, whichever has a lower Conversion Price, multiplied by the VWAP on the date
the Mandatory Default Amount is either demanded or paid in full, whichever has a
higher VWAP, or (ii) 150% of the outstanding principal amount of this Note, plus
100% of accrued and unpaid interest, liquidated damages, fees and other amounts
hereon.  Commencing five (5) days after the occurrence of any event of default
that results in the eventual acceleration of this Note, the interest rate on
this Note shall accrue at an interest rate equal to the lesser of 18% per annum
or the maximum rate permitted under applicable law.  In connection with such
acceleration described herein, the Investor need not provide, and the Issuer
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Investor may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law.  Such acceleration may be rescinded and
annulled by the Investor at any time prior to payment hereunder and the Investor
shall have all rights as a holder of the note until such time, if any, as the
Investor receives full payment pursuant to this Section 8.  No such rescission
or annulment shall affect any subsequent event of default or impair any right
consequent thereon.  Nothing herein shall limit the Investor’s right to pursue
any other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Issuer’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.




9.

No Shorting.  The Investor agrees that so long as this Note from the Issuer to
the Investor remains outstanding, the Investor will not enter into or effect
“short sales” of the Common Stock or hedging transaction which establishes a net
short position with respect to the Common Stock of the Issuer.  The Issuer
acknowledges and agrees that upon delivery of a conversion notice by the
Investor, the Investor immediately owns the shares of Common Stock described in
the conversion notice and any sale of those shares issuable under such
conversion notice would not be considered short sales.




10.

Assignability.  The Issuer may not assign this Note.  This Note will be binding
upon the Issuer and its successors and will inure to the benefit of the Investor
and its successors and assigns and may be assigned by the Investor to anyone
without the Issuer’s approval.




11.

Governing Law.  This Note will be governed by, and construed and enforced in
accordance with, the laws of the State of Nevada, without regard to the conflict
of laws principles thereof.  Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Florida or in the federal courts located in
Miami-Dade County, in the State of Florida.  Both parties and the individuals
signing this Agreement agree to submit to the jurisdiction of such courts.




12.

Delivery of Process by the Investor to the Issuer.  In the event of any action
or proceeding by the Investor against the Issuer, and only by the Investor
against the Issuer, service of copies of summons and/or complaint and/or any
other process which may be served in any such action or proceeding may be made
by the Investor via U.S. Mail, overnight delivery service such as FedEx or UPS,
email, fax, or process server, or by mailing or otherwise delivering a copy of
such process to the Issuer at its last known attorney as set forth in its most
recent SEC filing.




13.

Attorney Fees. If any attorney is employed by either party with regard to any
legal or equitable action, arbitration or other proceeding brought by such party
for enforcement of this Note or because of an alleged dispute, breach, default
or misrepresentation





--------------------------------------------------------------------------------

in connection with any of the provisions of this Note, the prevailing party will
be entitled to recover from the other party reasonable attorneys' fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.




14.

Opinion of Counsel. In the event that an opinion of counsel is needed for any
matter related to this Note, the Investor has the right to have any such opinion
provided by its counsel.  Investor also has the right to have any such opinion
provided by Issuer’s counsel.




15.

Notices.  Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier.  Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.







Issuer:

Investor:







____________________________________________________

______________________________________________________

Charles J. Scimeca

JMJ Financial

Rejuvel Bio-Sciences, Inc.

Its Principal

Chief Executive Officer










Date:  ____________________________________

Date:  ____________________________________






































































[Signature Page to Convertible Promissory Note]

 